Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered March 14, 2000, convicting him of burglary in the second degree (two counts), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Rosato, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, there was probable cause to arrest him and the search of his bag was proper as incident to the arrest (see People v Roque, 99 NY2d 50, 53-54 [2002]; People v Hollman, 79 NY2d 181, 184 [1992]; People v Ralston, 303 AD2d 1014 [2003]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Florio, J.P., S. Miller, Santucci and Spolzino, JJ., concur.